DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on October 3, 2019. It is noted, however, that applicant has not filed a certified copy of the India App. No. 201931040102 application as required by 37 CFR 1.55.
Claim Objections
Claims 2, 8, and 14 are objected to because of the following informalities:  abbreviation (BSS) without full word explanation. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 8, 11, 14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 8, and 14 recites the limitation "the 2G BSS" in line 1.  There is insufficient antecedent basis for this limitation in the claims.
Claims 5, 11, and 17 recites the limitation "the BTS layers" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 7, 9, 10, 12, 13, 15, 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Djordjevic et al. (US Pub. No. 2019/0320376) in view of Bendlin et al. (US Pub. No. 2021/0345135).
Regarding claims 1, 7, and 13, Djordjevic discloses a wireless network system (figures 4 and 5), a method,  non-transitory computer-readable medium (figure 6 memory 640) containing instructions which, when executed at a processor (figure 6 processor 620), causes the processor to perform steps (paragraph 91) comprising: 
a 2G (paragraphs 35 and 39: 2G/GSM network) converged wireless system (CWS) (see figures 4 and 5) including a base transceiver station (BTS) (figure 12 Radio interface 1210 of Radio base station/eNB of figures 4 and 5) and providing certain base station control (BSC) functionality (see figure 12, UE Measurement Handler, RAN connectivity Handler, X2 handler, etc., paragraph 73), herein a runs inside the CWS and handles radio resource management functions (figure 2 eNB RRC (Radio Resource Control) functions/box; paragraph 40) ; and 
an SDN controller (see figures 4 and 5 SDN controller) in communication with the CWS and providing certain BSC functionality not provided by the CWS (see figure 7: UE discovery, RAN topology discover, etc., paragraph 59).
Djordjevic does not teach a remote gateway (RWG) and HetNet gateway (HNG).
However, in the same field of endeavor, Bendlin discloses a remote gateway (RWG) (see figure 1 BBU pool 114) and HetNet gateway (HNG) (figure 1 SON/SDN controller 190; paragraphs 34, 35, 46-52: SDN controller is/control gateway of EPC network 105).
 Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to substitute a known element (BBU and SDN controller) in Bendlin for another (units of Djordjevic) for predictable result of providing cellular network access to user equipment.
Regarding claims 3, 9, and 15, all limitations in claims 1, 7, and 13 are disclosed above. Djordejevic further teaches the HNG completely manages the BTS (figure 6 and paragraphs 55, 56: SDN controller controls first and second base stations for forwarding data) and acts as a virtual BSC for a large number of BTS on its access side (paragraphs 54 and 59: virtual functions distributed across radio base stations).
Regarding claims 4, 10, and 16, all limitations in claims 1, 7, and 13 are disclosed above. Djordejevic further teaches the HNG manages the circuit switched (CS) path (paragraphs 54-56 and 59: SDN controller manages radio base stations to provide cellular service/circuit path to UEs).
Regarding claims 6, 12, and 18, all limitations in claims 1, 7, and 13 are disclosed above. Djordejevic does not teach but Bendlin teaches HNG manages the packet switched (PS) path (figure 1 SON/SDN controller 190; paragraphs 34, 35, 46-52: SDN controller is/control gateway of Evolved Packet core (EPC) network 105 including Packet Data network gateway (PDN)).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Djordjevic teaches HNG manages the packet switched (PS) path.
The motivation would have been for IP layer communication with core network.

Claims 2, 8, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Djordjevic et al. (US Pub. No. 2019/0320376) in view of Bendlin et al. (US Pub. No. 2021/0345135) in view of Gupta et al. (US Pub. No. 2010/0054207).
Regarding claims 2, 8, and 14, all limitations in claims 1, 7, and 13 are disclosed above. Djordejevic does not teach but Gupta discloses the 2G BSS manages a packet switched path, and wherein the CWS hosts a Packet Control Unit (PCU) function (see figure 4 and paragraph 33: PCU and PDN gateway handles IP services).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Djordjevic the 2G BSS manages a packet switched path, and wherein the CWS hosts a Packet Control Unit (PCU) function.
The motivation would have been for IP centric service.

Claim 5, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Djordjevic et al. (US Pub. No. 2019/0320376) in view of Bendlin et al. (US Pub. No. 2021/0345135) in view of Liljenstam et al. (US Pub. No. 2017/0251370).
Regarding claims 5, 11, and 17 all limitations in claims 1, 7, and 13 are disclosed above. Djordejevic does not teach but Liljenstam discloses communication between the BTS layers and RGW layers uses Abis over an IP interface (see figures 2 and 4; paragraphs 47 and 59: figure 2 shows an Abis over IP between BTS and BSC).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Djordjevic discloses communication between the BTS layers and RGW layers uses Abis over an IP interface.
The motivation would have been for circuit-switched over IP transport.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sung et al. (US Pat. No. 10,805,831) discloses control of coordinated multipoint service in a virtual radio access network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122. The examiner can normally be reached Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TITO Q PHAM/           Examiner, Art Unit 2466                                                                                                                                                                                             
/FARUK HAMZA/           Supervisory Patent Examiner, Art Unit 2466